NO. 07-08-0188-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                    AUGUST 7, 2008

                         ______________________________


                    IN THE MATTER OF THE MARRIAGE OF
              RUTH ANN THOMPSON AND ROY GLENN THOMPSON

                       _________________________________

           FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

                 NO. B10861-0604; HONORABLE ED SELF, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is a joint motion for dismissal of the appeal of the parties’

final decree of divorce. By the motion, the parties represent they have entered into a

settlement agreement, and the motion is signed by both parties’ counsel. The motion is

accompanied by a copy of the parties’ Rule 11 agreement. The parties request that

mandate issue immediately in order to effectuate their settlement agreement. Without

passing on the merits of the appeal, we grant the motion and dismiss the appeal. Tex. R.
App. P. 42.1(a). No motion for rehearing will be entertained and our mandate will issue

forthwith.


                                              Patrick A. Pirtle
                                                  Justice




                                          2